EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Edward Callaghan on 1/13/2022.

The application has been amended as follows: 
Replace claims 2-5 with the following:
Claim 2: The casting facility according to claim 6, wherein a funnel plate is arranged on the gate valve plate.  
Claim 3: The casting facility according to claim 6, wherein the separating gate valve system comprises, at least in part, tungsten and/or a tungsten alloy and/or a ceramic material.  
Claim 4: The casting facility according to claim 6, wherein a distance between the base plate and the gate valve plate amounts to less than 0.15 mm.  
Claim 5: The casting facility according to claim 6, wherein the first opening has a larger cross-sectional surface area through which flow can take place than the second opening.
Claim 6, line 15: after “the base plate” delete “(22)”.
Claim 6, line 16: after “opening of the” delete “slide”, and insert --gate valve--.
Claim 6, line 17: after “opening of the” delete “slide”, and insert --gate valve--.
Claim 15, line 3: after “coupled with” delete “the”, and insert --a--.
Claims 1 and 16-20: Canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 6: The prior art, taken alone or in combination, fails to teach that in the pressure position a pressure is applied to the second opening of the slide plate to maintain the casting pressure within the mold; in combination with other claimed elements as set forth in claim 6.

	The closest prior art is Meler (GB 2028478 A, cited by applicant). Meler teaches a casting facility comprising a mold (Fig. 1, implied to be located below item 1) and a furnace (item 1) wherein a separating gate valve system is arranged between the mold and the furnace wherein the separating gate valve system comprises a base plate (item 7) and a gate valve plate (item 12), wherein the base plate has an opening (item 8) and the gate valve plate has a first opening (item 9) and at least a second opening (item 10), and the separating gate valve system is set up in such a manner that the separating gate valve system can be brought into a casting position, a pressing position, and a closure position, 3wherein in the casting position (Fig. 1), the first opening of the gate valve plate is arranged to align with the opening of the base plate, at least to the greatest possible extent; in the pressing position (when item 8 and item 10 are aligned), the second opening of the gate valve plate is arranged to align with the opening of the base plate, at least to the greatest possible extent; and in the closure position (when item 8 is between item 9 and item 10), the gate valve plate closes off the opening of the base plate, wherein the second opening of the slide plate is connected to a pneumatic pressure device (Fig. 2).
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

1/13/2022